OPINION — AG — ** STATE EMPLOYEE — PROFESSIONAL SERVICES CONTRACT — TERMINATION ** (1) 74 O.S. 85.42 [74-85.42] PREVENTS A FORMER STATE EMPLOYEE OR OFFICIAL FROM ENTERING INTO A PROFESSIONAL SERVICES CONTRACT WITH ALL STATE AGENCIES FOR A PERIOD OF ONE(1) FROM THE DATE THE EMPLOYEE OR OFFICIAL LEAVES STATE SERVICE. (2) 74 O.S. 85.42 [74-85.42] WOULD NOT PREVENT A STATE EMPLOYEE FROM ENTERING INTO A CONTRACT WITH A CORPORATION THAT SIMPLY EMPLOYED A FORMER STATE EMPLOYEE WITHIN ONE(1) YEAR OF THE DATE OF HIS OR HER TERMINATION FROM STATE SERVICE UNLESS THE CONTRACT IS "FOR THE SERVICES" OF THAT EMPLOYEE. WHETHER OR NOT THE CONTRACT IS FOR THE SERVICES OF HIS EMPLOYEE IS A FACTUAL MATTER WHICH CAN ONLY BE DETERMINED ON A CASE BY CASE BASIS. (3) 74 O.S. 85.42 [74-85.42] WOULD PREVENT A STATE EMPLOYEE FROM ENTERING INTO A PROFESSIONAL SERVICES CONTRACT WITH A CORPORATION IF A FORMER STATE EMPLOYEE WAS AN OFFICER OR SHAREHOLDER ONLY IF THE EMPLOYEE'S FINANCIAL INTEREST IN THE CONTRACT WAS DIRECT AND SUBSTANTIAL. THE OFFICE OF PUBLIC AFFAIRS HAS THE AUTHORITY TO PROMULGATE RULES WHICH ESTABLISH CRITERIA FOR ASCERTAINING SUCH A FINANCIAL INTEREST PURSUANT TO 74 O.S. 63 [74-63], 74 O.S. 85.41 [74-85.41] (CONFLICT OF INTEREST, SERVICES) CITE: 74 O.S. 85.1 [74-85.1], 51 O.S. 24.3 [51-24.3], 74 O.S. 85.41 [74-85.41](A), 74 O.S. 63 [74-63] (THOMAS L. SPENCER) ** SEE: OPINION NO. 89-552 (1989) ** ** SEE: OPINION NO. 92-622 (1994) **